COURT
OF APPEALS
                                         SECOND
DISTRICT OF TEXAS
                                                     FORT
WORTH
 
                                           NO.
2-08-351-CV
 
 
HUBERT JONES, III                                                               APPELLANT
 
                                                      V.
 
DON D. OTIS                                                                          APPELLEE
 
                                                   ----------
 
            FROM
COUNTY COURT AT LAW NO. 2 OF DENTON COUNTY
 
                                                  ------------
 
                   MEMORANDUM
OPINION[1]
AND JUDGMENT
 
                                                  ------------
 
On September 3, 2008,
September 15, 2008, and September 26, 2008, we notified appellant, in
accordance with rule of appellate procedure 42.3(c), that we would dismiss this
appeal unless the $175 filing fee was paid. 
See Tex. R. App. P. 42.3(c). 
Appellant has not paid the $175 filing fee.  See Tex. R. App. P. 5, 12.1(b).




Because appellant has failed
to comply with a requirement of the rules of appellate procedure and the Texas
Supreme Court=s order of
August 28, 2007,[2]
we dismiss the appeal.  See Tex.
R. App. P. 42.3(c), 43.2(f).
Appellant shall pay all costs
of this appeal, for which let execution issue. 
See Tex. R. App. P. 43.4.
 
PER CURIAM
 
PANEL:  WALKER, J.; CAYCE, C.J.; and MCCOY, J.
 
DELIVERED:  October 16, 2008




[1]See Tex.
R. App. P. 47.4.


[2]See
Supreme Court of Tex., Order Regarding Fees Charged in Civil Cases in the
Supreme Court and the Courts of Appeals and Before the Judicial Panel on
Multidistrict Litigation, Misc. Docket No. 07-9138 (Aug. 28, 2007) (listing
fees in courts of appeals).